TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED MAY 6, 2014



                                      NO. 03-13-00597-CV


                                 Lee Hoffpauir, Inc., Appellant

                                                 v.

                          Kenneth Kretz and Elayne Kretz, Appellees




          APPEAL FROM 424TH DISTRICT COURT OF BURNET COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
        REVERSED AND REMANDED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on August 5, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. Therefore, the Court reverses the district court’s judgment and

remands the case to the district court for further proceedings. The appellees shall pay all costs

relating to this appeal, both in this Court and the court below.